      Case 3:19-cv-07651-EMC Document 197 Filed 08/21/20 Page 1 of 2



 1 PAUL, WEISS, RIFKIND, WHARTON &
   GARRISON LLP
 2 Martin Flumenbaum (pro hac vice)
   1285 Avenue of the Americas
 3 New York, NY 10019-6064
   Telephone:    (212) 373-3191
 4 Facsimile:    (212) 492-0191
   Email: mflumenbaum@paulweiss.com
 5
   Counsel for Defendants
 6 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC
 7

 8

 9

10
                               UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
     INTEL CORPORATION and APPLE INC.,        Case No. 3:19-cv-07651-EMC
13
                Plaintiffs,
14                                            NOTICE OF WITHDRAWAL OF
          v.                                  MARTIN FLUMENBAUM AS COUNSEL
15                                            FOR FORTRESS INVESTMENT GROUP
   FORTRESS INVESTMENT GROUP LLC,             LLC AND FORTRESS CREDIT CO. LLC
16 FORTRESS CREDIT CO. LLC, UNILOC            AND [PROPOSED] ORDER
   2017 LLC, UNILOC USA, INC., UNILOC
17 LUXEMBOURG S.A.R.L., VLSI
   TECHNOLOGY LLC, INVT SPE LLC,              JUDGE: Edward M. Chen
18 INVENTERGY GLOBAL, INC., DSS
   TECHNOLOGY MANAGEMENT, INC., IXI
19 IP, LLC, and SEVEN NETWORKS, LLC,

20              Defendants.
21

22

23

24

25

26

27

28
                                                       NOTICE OF WITHDRAWAL OF MARTIN FLUMENBAUM
                                                      AS COUNSEL FOR FORTRESS INVESTMENT GROUP LLC
                                                          AND FORTRESS CREDIT CO. LLC AND [PROPOSED]
                                                                       ORDER, Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 197 Filed 08/21/20 Page 2 of 2



 1 TO THIS COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that the undersigned, Martin Flumenbaum (admitted pro hac vice),

 3 and the law firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP, hereby withdraw as counsel of

 4 record for Defendants Fortress Investment Group LLC and Fortress Credit Co. LLC in the above-

 5 captioned litigation. Accordingly, it is requested that the Court remove Mr. Flumenbaum and Paul,

 6 Weiss, Rifkind, Wharton & Garrison LLP from all applicable service lists, including Notice of

 7 Electronic Filing. All other counsel of record for Defendants Fortress Investment Group LLC and

 8 Fortress Credit Co. LLC remain unchanged, and the withdrawal of Mr. Flumenbaum and Paul, Weiss,

 9 Rifkind, Wharton & Garrison LLP will not cause any prejudice or delay in this litigation.

10

11      Dated: June 30, 2020                              Respectfully submitted,

12                                                        PAUL, WEISS, RIFKIND, WHARTON &
                                                          GARRISON LLP
13
                                                          /s/ Martin Flumenbaum
14                                                        Martin Flumenbaum (pro hac vice)
                                                          PAUL, WEISS, RIFKIND, WHARTON &
15                                                        GARRISON LLP
                                                          1285 Avenue of the Americas
16                                                        New York, NY 10019-6064
                                                          Telephone: 212-373-3191
17                                                        Facsimile: 212-492-0191
                                                          Email: mflumenbaum@paulweiss.com
18

19                                                        Counsel for Defendants
                                                          FORTRESS INVESTMENT GROUP LLC,
20                                                        FORTRESS CREDIT CO. LLC

21

22   IT IS SO ORDERED
                                                        ________________________________
23           August 20, 2020
     DATED: __________________                          Honorable Edward M. Chen
                                                        United States District Judge
24

25

26

27

28
                                                                    NOTICE OF WITHDRAWAL OF MARTIN FLUMENBAUM
                                                                   AS COUNSEL FOR FORTRESS INVESTMENT GROUP LLC
                                                                       AND FORTRESS CREDIT CO. LLC AND [PROPOSED]
                                                    -1-                             ORDER, Case No. 3:19-cv-07651-EMC
